Citation Nr: 0000883	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  94-18 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to secondary service connection for a kidney 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant had active military service from August 1967 to 
September 1969.

This appeal to the Board of Veterans' Appeals (Board) stems 
from a February 1993 rating decision of a regional office 
(RO) of the Department of Veterans Affairs (VA) that denied 
secondary service connection for a kidney disorder.  In July 
1996 and July 1999, the Board remanded the case for further 
development.  The case has been returned to the Board for 
continuation of appellate review.


REMAND

Service connection is in effect for manic depressive illness 
with post-traumatic stress disorder, evaluated 70 percent 
disabling.  The veteran has been prescribed lithium, as well 
as other psychotropic medications, for his service-connected 
psychiatric disability.  It is contended that he has kidney 
disease resulting from the use of lithium.

The Board's remand orders, issued in July 1996 and July 1999, 
summarize pertinent medical evidence.  In essence, that 
evidence contained contradictory medical opinion as to 
whether or not a relationship existed between lithium, 
prescribed for the service-connected psychiatric disorder, 
and either the inception of or any increase in severity of 
the veteran's kidney disease.  The Board's first remand 
sought additional medical records; also, it specified that a 
board of two VA nephrologists examine the veteran and address 
the question of the etiology of the veteran's kidney disease, 
which has been classified under several diagnostic labels.  
The examiners were to consider whether it was at least as 
likely as not that lithium, or any other of the medications 
the veteran had taken for his psychiatric disorder, either 
caused kidney disease or produced a worsening of kidney 
disease.  

The Board's second remand was prompted by the fact that 
neither of the VA physicians, who conducted examinations in 
December 1996 or January 1997, commented as to whether the 
veteran's kidney disease was aggravated by the use of 
lithium; additionally, neither physician made any comment 
regarding the relationship, if any, between the other 
medications prescribed for treatment of the veteran's 
psychiatric disorder and the development of his kidney 
disease.

Linda Fried, M.D., the VA physician who conducted one of the 
examinations during the period from December 1996 to January 
1997, provided a September 1999 addendum reiterating her 
earlier comment that the veteran's biopsies were not 
consistent with interstitial nephritis.  She went on to state 
that it was therefore unlikely that the veteran's kidney 
disease was secondary to lithium or to any other medication 
that could lead to end stage renal disease.  She pointed out 
that the veteran's chronic renal insufficiency was likely 
secondary to hypertension.  Nevertheless, the addendum is 
silent as to whether any of the veteran's psychotropic 
medications, particularly lithium, could have produced an 
increase in severity of any kidney disease already present, 
in contrast to having given rise to or caused such kidney 
disease.  Additionally, no addendum was provided by M. Rokaw, 
M.D., the second member of the VA board of two nephrologists, 
addressing the question of whether medication for the 
veteran's service-connected psychiatric disability might have 
worsened kidney disease.  In all, the reports are 
insufficient for the Board to enter a decision on the issue 
of entitlement to secondary service connection for the 
veteran's kidney disease.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a Board or a Court remand confers on 
the veteran, as a matter of law, the right to compliance with 
the remand orders, that the Board remand imposes a 
concomitant duty to ensure compliance with the terms of the 
remand on the VA, and that, moreover, where remand orders of 
the Board or the Court are not complied with, "the Board 
itself errs in failing to insure compliance."  Stegall v. 
West, 11 Vet. App. 268 (1998). 

While the Board regrets the further delay in final 
adjudication imposed by this remand action, the record as 
currently constituted cannot be the basis of a determination, 
consistent with due process of law and Court precedent.  In 
view of the foregoing, this case is again REMANDED for the 
following actions:

1.  The RO should arrange for Linda 
Fried, M.D., and M. Rokaw, M.D., the VA 
physicians who conducted the nephrology 
examinations in December 1996 and January 
1997 (or other VA nephrologists if these 
physicians are not available), to review 
the record and provide medical opinions 
as to whether it is at least as likely as 
not that lithium or any other medication 
provided for the treatment of the 
veteran's psychiatric disorder either 
caused or aggravated the veteran's kidney 
disorder.  The addendum reports 
containing opinions from each physician 
must be based on a review of the claims 
folder and the Board's July 1996 and July 
1999 remand orders.  However, another 
examination need not be scheduled in this 
case unless either physician believes 
this is necessary.  The addendum reports 
should be obtained for inclusion in the 
record.

2.  When the development requested above 
has been completed, the RO should again 
adjudicate the veteran's claim for 
secondary service connection for a kidney 
disorder.  The RO must examine the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, including if either 
examiner's report does not include the 
opinion requested, appropriate corrective 
action should be taken.  Then, if the 
benefit sought on appeal is not granted, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable time to reply thereto.  

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise appropriate.  
No action is required of the veteran unless notified.  The 
purpose of this remand is to ensure due process of law and to 
comply with a precedent decision of the Court.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




